                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

JESSE NARCISSE,

                     Plaintiff,                                    8:19CV130

       vs.
                                                              MEMORANDUM
                                                               AND ORDER
JOHN REYOLDS, In Charge of
Regional Center of the State of
Nebraska; MELANIE J.
WHITTAMORE MANTZIOS,
Attorney; KRISTI J. EGGER, Deputy
Public Defender; KRIS BOE
SIMMONS, Acting 700; JULIE
REDWING, RN - Director of Nursing;
LISA WEIBLE, Librarian; SPENCE
PROPEL, NORFOLK REGIONAL
CENTER, and DEPT OF HEALTH
AND HUMAN SERVICES,

                     Defendants.

       Plaintiff Jesse Narcisse, a non-prisoner,1 filed a Motion for Leave to Proceed
in Forma Pauperis. (Filing No. 2.) Upon review of Plaintiff’s Motion, the court
finds that Plaintiff is financially eligible to proceed in forma pauperis.

      IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is
granted, and the Complaint shall be filed without payment of fees. Plaintiff is

       1
           Plaintiff’s Complaint (filing no. 1) indicates he is committed to a state mental
institution. Thus, Plaintiff is not a “prisoner” within the meaning of the PLRA. See Reed v.
Clarke, No. 4:04CV3168, 2005 WL 1075092, at *1 n.1 (D. Neb. May 5, 2005) (“The plaintiff is
presently in the Lincoln Regional Center pursuant to a mental health commitment. The Prison
Litigation Reform Act (‘PLRA’) does not apply to persons in custody pursuant to the Mental
Health Commitment Act, as the definition of ‘prisoner’ in the PLRA does not include a person
involuntarily committed for reasons of mental health.”) (citing Kolocotronis v. Morgan, 247 F.3d
726, 728 (8th Cir.2001)).
advised that the next step in his case will be for the court to conduct an initial
review of his claims to determine whether summary dismissal is appropriate under
28 U.S.C. § 1915(e)(2). The court will conduct this initial review in its normal
course of business.

      Dated this 28th day of March, 2019.

                                            BY THE COURT:

                                            s/ Richard G. Kopf
                                            Senior United States District Judge




                                        2
